DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This Application (17/519667)
Parent (US Patent 11202094)
A video decoding method, comprising: 
A video decoding method, comprising: 
deriving information for block availability of a neighboring block for a current block; 
deriving information for block availability of a first neighboring block for a current block; 
deriving information for motion information availability of the neighboring block of the current block based on the information for block availability of the neighboring block; 
deriving information for motion information availability of the first neighboring block of the current block based on the information for block availability of the first neighboring block…
constructing a merge candidate list for the current block based on the derived information for motion information availability of the neighboring block; 
constructing a merge candidate list for the current block based on the derived information for motion information availability of the first neighboring block; 
determining motion information of the current block based on the merge candidate list; 
determining motion information of the current block based on the merge candidate list;
and obtaining prediction samples of the current block by using the motion information of the current block, 
and obtaining prediction samples of the current block by using the motion information of the current block, 
wherein the deriving information for block availability of the neighboring 
block comprises: 
wherein the deriving information for block availability of the first neighboring block comprises: 
in a block availability derivation process of the neighboring block, deriving the information for block availability of the neighboring block based on whether a prediction mode of the neighboring block is an inter prediction mode or 
not; 
in the availability derivation process for the first neighboring block, derive the information for block availability of the first neighboring block based on whether a prediction mode of the first neighboring block is an inter prediction mode or not; 
and in a step of setting merge candidate from neighboring blocks of the current block, resetting the derived information for block availability of the neighboring block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable, 
and in a step of setting the merge candidate from neighboring blocks of the current block, resetting the derived information for block availability of the first neighboring block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable, 
wherein the information for block availability indicates whether a corresponding neighboring block is usable for an inter prediction of the current block and the information for motion information availability indicates whether motion information of the corresponding neighboring block is included in the merge candidate list.
wherein the information for block availability indicates whether a corresponding neighboring block is usable for an inter prediction of the current block and the information for motion information availability indicates whether motion information of the corresponding neighboring block is included in the merge candidate list.


Claims 1, 2, and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,202,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are superficial.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou-JCTVC (“AHG10: Configurable and CU-group level parallel merge/skip,” JCTVC-H0082, Feb. 2012) in view of Zhou-Patent (US Patent 9,143,795).

	Regarding Claim 1, Zhou-JCTVC discloses a video decoding method (motion vector predictor availability rules, Section 3), comprising:
	deriving information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph) of a neighboring block (red blocks 2 through 5, Fig. 1 and Table 3; also called B1, B0, A0, and B2, Table 3 and section Replace 8.4.2.1.2 third paragraph) of a current block (current PU, Figs. 1, 5);
	deriving information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) of the neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) of the current block (current PU, Figs. 1, 5) based on the information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) of the neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2);
	constructing a merge candidate list (merge candidate list is constructed as follows, Section Replace 8.4.2.1.1, bullet #4) for the current block (current PU, Figs. 1, 5) based on the derived information for motion information availability (whether first block’s motion vector and reference index are the same as a lower order block’s motion vector and reference index, Section Replace 8.4.2.1.1, bullet #4, #5) of the neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2);
wherein the deriving information for block availability of the neighboring block comprises:
	in a block availability derivation process of the neighboring block (in the process of setting availableFlagN based on prediction mode, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet), deriving the information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph; availableFlagN is set equal to 0, section Replace 8.4.2.1.2, third paragraph, first bullet) of the neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) based on whether a prediction mode (PREDMODE, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet) of the neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is an inter prediction mode or not (is MODE_INTRA, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet);
	and in a step of setting the merge candidate from the neighboring blocks of the current block (in the process of setting availableFlagN based on log2_parallel_merge_level_minus2, Section Replace 8.4.2.1.2, third paragraph, first bullet, first sub-bullet), resetting the derived information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph; availableFlagN is set equal to 0, section Replace 8.4.2.1.2, third paragraph, first bullet) of the neighboring block (red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable (log2_parallel_merge_level_minus2, Section Replace 8.4.2.1.2, third paragraph, first bullet, first sub-bullet; this variable determines the size of the MER, Section 3, and within a MER, motion estimation is carried out in parallel, Section 3.2);
wherein the information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) indicates whether a corresponding neighboring block (red blocks 1 through 5, Fig. 1; also called A1, B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is usable for an inter prediction (available for motion vector prediction, Section 3) of the current block (current PU, Figs. 1, 5) and the information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) indicates whether motion information of a corresponding neighboring block (red blocks 1 through 5, Fig. 1; also called A1, B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is included in the merge candidate list (determining whether to remove from the list, Section Replace 8.4.2.1.1, bullet #5).
	Zhou-JCTVC does not explicitly disclose, but Zhou-Patent (US Patent 9,143,795) teaches 
	a video decoding method (decoder Fig. 9);
	determining motion information of the current block (motion vector and reference picture index, Fig. 9, Column 16 line 29 - end) based on the merge candidate list (index into the candidate list for the PU, Fig. 9, Column 16 line 29 - end);
	and obtaining prediction samples of the current block (generate a predicted PU, Column 17) by using the motion information of the current block (using the motion vector(s) from the entropy decoder 900 and the reference data).
	It would have been obvious to one of ordinary skill in the art before the application was filed to implement the candidate list construction of Zhou-JCTVC in a decoder and use it to perform motion compensation, e.g., in the decoder of Zhou-Patent, because that is where it is designed to be used, and it is configurable and backward compatible to the current merge/skip design and offers flexibility for high throughput and high quality encoder designs (Zhou-JCTVC Abstract). 

	Regarding Claim 2, Claim 2 is rejected on the grounds provided in Claim 1.

	Regarding Claim 3, Zhou-JCTVC does not explicitly disclose, but Zhou-Patent (US Patent 9,143,795) teaches a non-transitory recording medium storing a bitstream formed by a method of encoding a video (compressed bitstream in video buffer 836 for storage, Column 15 lines 37-41). The remainder of Claim 3 is rejected on the grounds provided in Claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim US PG Publication 2017/0078673
Kim JCTVC-H0039
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485